DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alejandro Munoz on December 15, 2021.
The application has been amended as follows:
In reference to dependent claim 22, replace the claim with the following:

22. (Currently Amended) The terminal device according to claim 21, wherein the slide gesture comprises a first direction, and wherein the first direction is associated with the first application option. 


Allowable Subject Matter
2.	Claims 1-22 are allowed.



Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record to Gray, USPN 9,063,563 in view of Xiaomi, CN 104794382 do not teach the combination of elements within the limitations of the claim. More specifically, the reference to Gray allows a user to depress a finger on the screen corresponding to a specific application identifier as input. Upon the finger depressed at a specific location corresponding to an application for a duration, the system may generate and display a menu of application icons for a user to select through specific movements towards a specific option to be selected. The reference to Gray fails to specifically teach collecting fingerprint information and determining a match with predetermined fingerprint information and using the match to display a first interface including an identifier of an application option, detecting a sliding gesture starting at a position where the fingerprint information is collected, and moving to select the identifier thus displaying an interface corresponding to the first application option. Thus secondary reference to Xiaomi which teaches fingerprint recognition techniques whereby a finger depressed upon a screen can be mapped to a specific application fails to cure the deficiencies as they relate to the claim. More specifically, the reference to Xiaomi fails to teach the combination of limitations as they relate to determining a match between collected fingerprint information and predetermined fingerprint information, displaying a first interface comprising an identifier of at least one first application option, detecting a first sliding gesture toward the identifier of the at least one first application option, and displaying an interface corresponding to the first application option. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the references to Gray and Xioami to have come up with applicant’s invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178